El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La demandante es una sociedad en comandita constituida por escritura de 31 de julio de 1920. Por otra escritura de 20 de noviembre de 1923, se fijaron a los tres socios gestores sueldos de $4,500, $3,000 y $3,000 anuales, respectivamente, expresándose en dicha escritura que esto se bacía a fin de que la compensación del trabajo de los gestores no dependiese de las contingencias del negocio. Posteriormente el sueldo de $4,500 fué reducido a $3,000, percibiendo todos los socios la misma compensación.
Al rendir la sociedad sus planillas de contribución sobre ingresos para los años contributivos 1931-32 y 1932-33, dedujo del ingreso tributable la cantidad de $9,000, por con-cepto de sueldos de los socios. Entendiendo el Tesorero de *533Puerto Bico que la contribuyente no tenía derecho a tal (¡'educción, la rechazó, y siendo su decisión confirmada por la Junta ele Bevisión e Igualamiento, la demandante pagó bajo protesta la contribución correspondiente a la deficiencia, y dentro del término legal instó este pleito para recobrar la cantidad así pagada, alegando que le había sido ilegalmente cobrada.
Mediante una estipulación en la que el demandado aceptó las alegaciones de la demanda, se dictó sentencia declarán-dola sin lugar y en armonía con dicha estipulación no se impu-sieron las costas a la demandante.
Sostiene la demandante apelante que la interpretación que el demandado y la corte inferior dieron al apartado a, inciso 1, de la sección 32 de la Ley núm. 74 de 6 de agosto de 1925 (Leyes de ese año, pág. 401), según fué enmendada por la núm. 18 de 3 de junio de 1927 (Leyes de ese año, pág. 487), es errónea, pues el socio a quien se asigna un sueldo en compensación de’ su trabajo, al recibirlo lo hace, según la apelante, en el concepto de “socio en funciones de empleado”, y no en su carácter de socio, y que en el supuesto de que fuese correcta la interpretación dél demandado, la ley así interpretada es inconstitucional porque establece un discrimen en contra de las sociedades (partnerships) y a favor de las corporaciones.
Planteada así la controversia, parece oportuno transcribir ahora el precepto legal alrededor del cual gira toda la cues-tión:
“Sección 32.— (a) (1) Todos los gastos ordinarios y necesarios pagados o incurridos durante el año contributivo en la explotación de cualquier industria o negocio, incluyendo una cantidad razonable para sueldos y compensación a empleados por servicios personales realmente prestados, e incluyendo cánones de arrendamiento u otros pagos que haya que hacer como condición para continuar usando o poseyendo propiedad sobre la cual la corporación o sociedad no ha adquirido o no está adquiriendo título, o en la cual no tiene partici-pación.” (Bastardillas nuestras.)
*534La ley transcrita, al permitir a las corporaciones o socie-dades deducir del ingreso tribulable “una cantidad razonadle para sueldos y compensación a empleados por servicios per-sonales realmente.prestados,” no se refiere a sueldos o com-pensación pagados a los socios por sus servicios a la sociedad. Esto es así porque el socio, por la naturaleza misma del contrato social, no puede ser, en momento alguno, empleado de la sociedad a que pertenece. Es verdad que la sociedad en el Derecho Civil es una persona jurídica distinta de sus socios, pero no es menos cierto que en la sociedad, contrario a lo que sucede respecto al accionista en la corporación, el socio es deudor a la sociedad de su actividad y de su industria, y por consiguiente al trabajar para la sociedad lo hace en cum-plimiento de su deber como socio. En la corporación, el accionista invierte su capital en el negocio y como evidencia de su inversión recibe acciones, pero no está obligado a tra-bajar para la corporación, la cual desarrolla sus negocios mediante empleados u oficiales que reciben una compensación por un trabajo que realizan independientemente de su calidad de accionistas, si es que lo son.
Comentando Manresa el artículo 1686 del Código Civil español, igual al 1577 del nuestro (ed. 1930), dispositivo de que “todo socio debe responder a la sociedad de los daños y perjuicios que ésta haya sufrido por culpa del mismo, y no puede compensarlos con los beneficios que por su industria le haya proporcionado”, dice:
“La responsabilidad establecida en el primero (se está refiriendo el autor a los dos preceptos contenidos en el- artículo que comenta), por razón de la culpa en que hubiere incurrido algún socio, es ley general para todos los contratos, y la prohibición impuesta en el se-gundo de compensar los daños y perjuicios ocasionados con los bene-ficios que por su industria hubiera podido proporcionar a la sociedad, es lógica y esencialmente jurídica, porque dichos beneficios pertene-cen de derecho a la sociedad, no por vía de indemnización, sino por ministerio de la ley y por precepto expreso de la misma, derivado de la propia naturaleza del contrato de sociedad; y, por lo tanto, no borran, ni pueden borrar, el efecto anterior de los daños y perjui-cios.” “Comentarios al Código Civil”, tomo 11, pág. 346.
*535Y en la página siguiente, continúa el comentarista:
“En su virtud, siendo deudor el socio a la sociedad de su activi-dad y de su industria, y debiendo, a la vez, a la misma el resarci-miento del daño que hubiera ocasionado por su culpa, no podrían en modo alguno compensarse ambas cosas, puesto que sólo son débitos de lo que se trata, y para que exista compensación es preciso que una misma persona resulte acreedora y deudora a la vez, con relación a la persona o entidad jurídica a quien haya de afectar dicha compen-sación.”
Es verdad que en algunas sociedades existen socios que no están obligados a trabajar para ella, y a veces son miem-bros de distintas sociedades y basta se dedican por su cuenta a negocios particulares, ajenos por completo a la sociedad, pero esto sucede cuando expresamente se conviene así en el contrato social.
El mismo principio legal existe en la Ley Común. A este efecto dice 20 R.C.L. 876:
“Deber de nos Somos de SeRvir a la FiRma. — Algunas veces, por los términos del contrato social, cada uno de los socios expresa y directamente se obliga a dedicarse a trabajar para la sociedad en be-neficio de sus mutuos intereses, ganancias o ventajas. Sin embargo, en defecto de un convenio expreso en contrario, un socio está implí-citamente obligado a dedicarse razonablemente a trabajar en bene-ficio de la sociedad de que es miembro y a dedicar su tiempo y su atención al manejo de síes asuntos hasta donde llegue su habilidad, sin tener en cuenta'los servicios de los demás socios,' y es también su deber tesar sus conocimientos, habilidad y actividad para fomentar el beneficio común de la firma.”
En la siguiente página, dice:
, “Derecho a Oompensaoión. — La regia general es que un socio no tiene derecho a más compensación por sus servicios en la dirección de los negocios de la sociedad, fuera de la participación en las ga-nancias, a menos que exista convenio a ese efecto. . . . Esta re-gla está basada en el hecho de que cada socio, al cuidar de la propie-dad social, prácticamente está cuidando de sus propios intereses y cumpliendo sus obligaciones y deberes que surgen del contrato de sociedad.”
*536En la conocida obra de Paul & Mertens, titulada “Law of Federal Income Taxation”, 1939 Cumulative Supplement, página 26, refiriéndose a los sueldos de los socios como mate-ria no deducible, dice:
“Salarios. — El hecho es que los salarios de socios no son otra cosa que una distribución de beneficios anticipados. Un convenio entre socios para pagar salarios ele los beneficios no es más que la determinación de una base para dividir las ganancias. Un socio no es un empleado de la firma en el sentido que lo sería si estuviese al servicio de otra persona; no puede pagársele un salario por la firma en el sentido de compensación por servicios rendidos a un principal.”
En el caso de Moscoso Hnos. & Co., S. en C., v. Domenech, Tesorero, 44 L.P.R. 11, aplicando el mismo precepto legal que ahora nos ocupa, resolvió este tribunal que los socios gestores de una sociedad en comandita no son empleados de la misma y que dicha sociedad no tiene derecho a deducción por salarios pagados a dichos socios por servicios prestados por ellos como tales a la sociedad.
La apelante trata de distinguir este caso del de Moscoso simplemente porque la compensación en este último fué acor-dada en una junta de socios celebrada con posterioridad a la constitución de la sociedad, mientras que en el que nos ocupa, la compensación se convino en una escritura pública en la que concurrieron todos los socios, tanto gestores como coman-ditarios. En realidad, no vemos qué materialidad pueda iener esa diferencia.
 La cláusula constitucional relativa a la “igual pro-tección de las leyes”, no impide al Estado hacer una razo-nable clasificación de la propiedad, personas o corporaciones, para los efectos de imponer contribuciones, y cuando la cla-sificación no es arbitraria y descansa sobre una base razo-nable, no existe discrimen por el hecho de que se imponga contribución a una clase y se exonere a otra, se impongan distintos tipos contributivos o so concedan exenciones a unos y no a otros.
*537La Corte Suprema de los Estados Unidos, en el caso de Lindsley v. Natural Carbonic Gas Co. (1911), 220 U.S. 61, 78, establece en la siguiente forma las normas para deter-minar si una ley infringe la cláusula constitucional que garan-tiza la igual protección de las leyes:
“Las reglas por las cuales puede determinarse la cuestión, como lo demuestran repetidas decisiones de esta corte, son: 1. La cláusula sobre igual protección contenida en la Enmienda XIY, no priva a los Estados de la facultad de establecer clasificaciones en la adop-ción de leyes sobre política pública (police laws) y por el con-trario permite el ejercicio de una amplia discreción en ese sentido, anulando solamente lo que se baga sin una base razonable, y consi-guientemente de manera arbitraria. 2. Una clasificación que des-canse sobre una base razonable no infringe esa cláusula simplemente porque la clasificación no se haga con precisión matemática o porque en la práctica no resulte una exacta igualdad. 3. Cuando se impugne la clasificación en alguna ley, si puede razonablemente concebirse algún estado de hechos que la sostenga, la existencia de ese estado de hechos al tiempo de aprobarse la ley debe asumirse. 4. El que impugne la clasificación debe probar que no descansa sobre una base razonable, sino que es esencialmente arbitraria.”
En el caso que nos ocupa, ya hemos apuntado la diferen-cia esencial entre la relación del socio con la sociedad y la del accionista con la corporación. El primero, por razón de la naturaleza del contrato de sociedad, debe a ésta, como dice Manresa, su actividad y su industria, siendo los socios los que administran los negocios de la sociedad. En la corpo-ración, el accionista no tiene tal deber, siendo la corporación administrada frecuentemente por personas extrañas o por accionistas cuyo interés pecuniario en el negocio es a veces tan pequeño que los dividendos correspondientes a sus accio-nes no podrían nunca compensar los trabajos que por la corporación realizan. Por consiguiente, existe una base razo-nable para establecer diferencia, y no siendo ésta caprichosa o arbitraria, no puede sostenerse que la ley así interpretada infrinja la cláusula sobre la igual protección de las leyes.
*538El caso de Royster Guano Co. v. Virginia, 253 U.S. 412, invocado por la apelante, no tiene aplicación al de autos. Se interpretó allí una ley del Estado de Virginia, a virtud de la cual se eximía de contribución sobre ingresos a toda cor-poración doméstica que no Melera negocios en dicho Estado. La demandante era una corporación doméstica que hacía negocios dentro y fuera del Estado, y al rendir sus planillas de contribución sobre ingresos, dedujo del ingreso tributable el obtenido en negocios realizados fuera del Estado. La deducción no fue aceptada. Recurrió primero a la Corte de Corporaciones de la ciudad de Norfolk, sin éxito alguno, y después, con igual resultado, a la Corte Suprema de Ape-laciones del Estado de Virginia, viniendo entonces a la Corte Suprema de Estados Unidos, que revocó la sentencia fun-dándose en que no existía una base razonable para establecer diferencias entre los beneficios adquiridos por una corpora^ ción que hace todos sus negocios fuera del Estado y los derivados solamente de negocios realizados fuera de Virginia por corporaciones domésticas que trabajan dentro y fuera del Estado. Se sostuvo por la mayoría del tribunal que la interpretación dada a la ley creaba un discrimen a favor de corporaciones que hacían todos sus negocios fuera del Estado y en contra de aquéllas que trabajaban dentro y fuera de Virginia.
En una opinión disidente del Juez Brandéis, en la cual concurrió el Juez Holmes, se sostuvo que la clasificación no era arbitraria y que existía una base razonable para esta-blecer diferencias entre una y otra corporación. Se refirió la opinión de la minoría a la fuerte propaganda que hacen algunos Estados para que ciudadanos de los otros incorporen sus corporaciones en ellos aunque no hagan negocio alguno dentro del Estado de incorporación, obteniendo de ese modo el pago de derechos de incorporación y los otros que anual-mente pagan al Estado las corporaciones domésticas. Se dijo por la minoría que la legislatura, persiguiendo ese pro-, pósito, pudo establecer esa diferencia a favor de las cor-po-*539raciones que no hicieran negocios de clase algnna dentro del .Estado, y siendo ello así, existía nna base razonable para la clasificación, y por consiguiente la interpretación dada por los tribunales del Estado, no siendo caprichosa o arbitraria, no infringía la cláusula constitucional sobre igual portección de las leyes. Es de notarse que la opinión de la corte, al igual que la disidente, están predicadas en los principios enunciados en el caso de Lindsley v. Natural Carbonic Gas Co., supra.

Procede la confirmación de la sentencia.

El Juez Asociado Sr. Todd, Jr., no intervino.